Case 1:19-cv-03076-WFK-RML Document 18 Filed 05/06/20 Page 1 of 2 PageID #: 122




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 HOA LAY,                                                       :
                                                                :
                            Plaintiff,                          :
                                                                :      ORDER
                   v.                                           :      19-CV-3076
                                                                :
 SEA GATE ASSOCIATION, et al.,                                  :
                                                                :
                            Defendants,                         :
                            Third Party Plaintiffs,             :
                                                                :
                   v.                                           :
                                                                :
 THE CITY OF NEW YORK,                                          :
                                                                :
                            Third Party Defendant.              :
 ---------------------------------------------------------------X
 WILLIAM F. KUNTZ, II, United States District Judge:

         On May 5, 2020, Third Party Defendant City of New York (the “City”) filed a request for

 a pre-motion conference for an anticipated motion to dismiss. ECF No. 17. The Court denies

 the City’s request for a pre-motion conference as moot and GRANTS leave to file the anticipated

 motion to dismiss the third party complaint.

         The Court orders the following briefing schedule regarding the City’s motion to dismiss

 the third party complaint: the City shall submit its motion no later than Friday, June 12, 2020 by

 5:00 P.M.; Third Party Plaintiffs shall submit a response no later than Friday, July 17, 2020 by

 5:00 P.M.; the City shall submit a reply, if any, no later than Friday, August 7, 2020 by 5:00

 P.M.

         As a courtesy to the Court, the Court requests the parties refrain from filing motion

 papers until the motion has been fully briefed. If the parties elect to file their motion only once it

 is fully briefed, the notice of motion and all supporting papers are to be served on the other party
Case 1:19-cv-03076-WFK-RML Document 18 Filed 05/06/20 Page 2 of 2 PageID #: 123




 along with a cover letter setting forth whom the movant represents and the papers being served.

 Only a copy of the cover letter shall be electronically filed in advance of the fully briefed motion,

 and it must be filed as a letter, not as a motion. On the day the motion is fully briefed, each party

 shall electronically file their individual motion papers by 5:00 P.M. on August 7, 2020.

        The City shall also mail a complete set of courtesy copies of all motion papers, via

 overnight mail, to the Court, attention of Ms. Alexis Love.



                                                       SO ORDERED.


                                                               s/WFK
                                                       ____________________________
                                                       HON. WILLIAM F. KUNTZ, II
                                                       UNITED STATES DISTRICT JUDGE


 Dated: May 6, 2020
        Brooklyn, New York
